Case 4:18-cv-00247-ALM Document 197 Filed 08/12/20 Page 1 of 5 PageID #: 4528



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                          NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

     RETZLAFF’S UNOPPOSED MOTION FOR LEAVE FILE AMENDED MOTION
            FOR NO-EVIDENCE SUMMARY JUDGMENT (DOC. 196)

                                    I. INTRODUCTION

          1.     Plaintiff is Jason Van Dyke; defendant is Thomas Retzlaff.

          2.     This case is set for trial during the period January 4-29, 2021.

                             II. ARGUMENT & AUTHORITIES

          3.     On August 12, 2020, Van Dyke filed a stipulation of dismissal of

   three of his seven claims. (Doc. 195.)

          4.     Assuming the Court approves Van Dyke’s stipulation of dismissal,

   the case will have been streamlined from seven causes of action to four.

          5.     Retzlaff’s original motion for no-evidence summary judgment (Doc.

   194) was filed on July 31, 2020. That motion was directed to Van Dyke’s seven

   causes of action extant at that time.
Case 4:18-cv-00247-ALM Document 197 Filed 08/12/20 Page 2 of 5 PageID #: 4529



              6.         Retzlaff’s original motion for no-evidence summary judgment (Doc.

   194) now contains superfluous briefing on causes of action Van Dyke no longer

   asserts. In the interests of clarity and judicial economy, Retzlaff seeks leave to file

   his (shorter) amended motion for no-evidence summary judgment (Doc. 196) to

   remove superfluous briefing and address only the four causes of action Van Dyke

   still asserts.

              7.         The amended motion for no-evidence summary judgment (Doc. 196)

   supersedes the original motion for no-evidence summary judgment (Doc. 194).

   Therefore, the Court should restart the deadline for Van Dyke to respond to the

   amended motion for no-evidence summary judgment so that it begins to run

   contemporaneously with the filing of the amended motion (Doc. 196) on August

   12, 2020.

              8.         Van Dyke is not opposed to Retzlaff’s motion for leave to file this

   amended motion for no-evidence summary judgment.

                                               III. CONCLUSION & PRAYER

              9.         For these reasons, Retzlaff respectfully prays the Court to grant

   leave for Retzlaff to file his amended motion for no-evidence summary judgment

   (Doc. 196) contemporaneously filed herewith. Retzlaff prays that the Court grant

   such other and further relief, at law or in equity, as to which Retzlaff shall show

   himself justly entitled.




   Van Dyke v. Retzlaff
              Retzlaff’s Unopposed Motion for Leave to File Amended Motion for No-Evidence Summary Judgment
                                                                                                              2
Case 4:18-cv-00247-ALM Document 197 Filed 08/12/20 Page 3 of 5 PageID #: 4530



   Respectfully submitted,



   By:           /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   State Bar No. 00787386
   Federal ID # 18465
   jdorrell@hanszenlaporte.com
   ANTHONY L. LAPORTE
   State Bar No. 00787876
   alaporte@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT TOM RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Unopposed Motion for Leave to File Amended Motion for No-Evidence Summary Judgment
                                                                                                              3
Case 4:18-cv-00247-ALM Document 197 Filed 08/12/20 Page 4 of 5 PageID #: 4531



                                       CERTIFICATE OF CONFERENCE

         I certify that on August 11, 2020, I conferred with plaintiff pro se Jason Van
   Dyke, who advised he was NOT OPPOSED to Retzlaff’s motion for leave to file an
   amended motion for no-evidence summary judgment.



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Unopposed Motion for Leave to File Amended Motion for No-Evidence Summary Judgment
                                                                                                              4
Case 4:18-cv-00247-ALM Document 197 Filed 08/12/20 Page 5 of 5 PageID #: 4532



                                            CERTIFICATE OF SERVICE

          I certify that on         8-12       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              108 Durango Drive
              Crossroads, Texas 76227
              Telephone: 469-964-5346
              FAX: 972-421-1830
              jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Unopposed Motion for Leave to File Amended Motion for No-Evidence Summary Judgment
                                                                                                              5
